Citation Nr: 1218140	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-46 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1969 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, in pertinent part, continued a 30 percent evaluation for the Veteran's service-connected PTSD.  Jurisdiction over the claims file is currently held by the RO in Detroit, Michigan. 

In October 2009, the Veteran was mailed a statement of the case (SOC) addressing the issues of entitlement to increased ratings for PTSD and diabetes mellitus and its associated complications.  The Veteran responded with a timely substantive appeal that was specifically limited to the claim for an increased rating for PTSD.  Thus, the Veteran did not file a substantive appeal perfecting the claim for entitlement to an increased rating for diabetes.  The Veteran has not indicated that he wishes to pursue the claim for an increased rating for diabetes to the Board and VA has not taken any action to suggest, either explicitly or implicitly, that the requirement of a substantive appeal has been waived.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claim for an increased rating for diabetes mellitus and its associated complications is not before the Board.  


FINDING OF FACT

The Veteran's PTSD most nearly approximates total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to award a 100 percent schedular evaluation for PTSD; the total benefit sought on appeal.  

Service connection for PTSD was granted in a September 1993 rating decision with an initial noncompensable evaluation assigned effective March 17, 1992.  The current 30 percent rating was awarded by the Board in a July 1996 decision and made effective by the RO back to the original date of service connection, March 17, 1992.  The Veteran contends that an increased rating is warranted for his service-connected PTSD as it productive of severe and recurring symptoms.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, (see 38 C.F.R. § 4.2), the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The Veteran's PTSD is currently evaluated as 30 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The Veteran maintains that an increased rating is warranted as his PTSD manifests severe symptoms that impact his social and occupational functioning.  His claim for an increased rating was received on November 26, 2007.  As such, the rating period on appeal is from November 25, 2006.  38 C.F.R. § 3.400 (2011).

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the Veteran's PTSD most nearly approximates total occupational and social impairment and an increased 100 percent evaluation is warranted.  Upon VA examination in July 2008, the Veteran was specifically found to endorse symptoms of PTSD that resulted in total occupational and social impairment.  The July 2008 VA examiner noted that the Veteran's PTSD caused anger and rage issues, problems with authority figures, and a desire to isolate that made him unable to hold a job for any length of time.  The Veteran also manifested other symptoms of PTSD such as sleep problems, depression, panic attacks, and anxiety that affected his ability to socialize and work.  

The Global Assessment of Functioning (GAF) score assigned by the July 2008 VA examiner also supports a 100 percent rating for PTSD.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2011)), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  During the July 2008 VA examination, the Veteran was assigned a GAF score of 47, associated with "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  The Board finds that the assigned GAF score of 47 and its associated serious symptoms and impairment are indicative of a total rating in this case.  

The Veteran's treatment records from the Battle Creek VA Medical Center (VAMC) also support the assignment of a total disability evaluation for the Veteran's PTSD.  The Veteran's treating therapist stated in a December 2009 letter that the Veteran's PTSD was productive of symptoms that were severe, recurring, and ongoing.  Throughout the rating period on appeal, the Veteran has reported having little social interaction except for his daughter and grandson, who reside with him in his home.  He also reported having been married five times.  In July 2007, the Veteran stated that he had no free time for hobbies that could serve to alleviate his stress and anxiety, and he often complained of symptoms such as nightmares, problems controlling his rage, and a depressed mood.  

Although the Veteran has not endorsed any of the specific symptoms associated with a total rating for PTSD, such as delusions, gross impairment in thought processes, or memory problems, the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  As the evidence shows that the Veteran suffers symptoms or effects that cause total occupational and social impairment equivalent to a 100 percent rating, an increased evaluation is appropriate.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).


ORDER

Entitlement to a 100 percent rating for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


